ORDER
PER CURIAM.
Jeffrey S. Jordan and Lori Jordan (collectively referred to as the Jordans) appeal from the trial court’s grant of summary judgment in favor of Thornhill Properties, LLC, (Thornhill) in the parties’ action claiming excess funds from the proceeds of two foreclosure sales.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. Upon de novo review, viewing the record in the light most favorable to the Jordans and taking uncontra-dicted facts as true, we conclude Thornhill demonstrated a right to judgment. ITT Commercial Fin. Corp. v. Mid-America Marine Supply Corp., 854 S.W.2d 371, 376, 378 (Mo. banc 1993). No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment in accordance with Rule 84.16(b).